MEMORANDUM **
Grant Matthisen appeals pro se from the district court’s judgment dismissing his action against various entities and individuals, in which he alleged violations of his constitutional rights during his state court divorce and custody proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003), and we affirm.
*225The district court properly dismissed Matthisen’s action because it essentially challenged the propriety of the state court judgment. See id. at 1158 (“A federal district court dealing with a suit that is ... a forbidden de facto appeal from a judicial decision of a state court must refuse to hear the forbidden appeal.”).
Because the district court was required to “refuse to decide any issue raised in the suit that is ‘inextricably intertwined’ with an issue resolved by the state court,” Matthisen’s challenge to the jurisdiction of the state court is also barred by the Rook-er-Feldman doctrine. See id.; see also Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005) (Rooker-Feldman bars “state-court losers complaining of injuries caused by state-court judgments rendered before the district court proceedings commenced” from asking district courts to review and reject those judgments).
Matthisen’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.